Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 2/16/21.  Claim 1 is amended.  Claims 1,5-11 are pending.
Claim Rejections - 35 USC § 103
Claims 1,5-6,8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatsugai et al ( 4590083) in view of Miyazaki et al ( 8236363).
For claims 1,3, 5-6 and 8, Hatsugai et al disclose a process for making instant noodles.   The process comprises the steps of forming a dough containing main raw material powder, .2-3% of a solid edible emulsifier and/or .2-15% solid, edible oil or fat, forming noodle strings from the dough, steaming the noodle strings and drying the noodle strings with hot air or dehydrating by frying.  For claim 2, the amount of solid oil or fat is within the range claimed.  The solid oil or fat and emulsifier is in powdered or particulate form. For claim 5, Hatsugai et al disclose the time of steaming is from 1-4 minutes.  The addition of the powdered oil or fat and emulsifier prevent the strands from sticking to each other and make the resulting noodles more elastic and smooth with greater soup acceptance.  The time of reconstitution is also reduced.  The process is applicable to many other noodles besides instant noodles.  For claim 9, Hatsugai discloses the powdered fat has particle size ranges from 10-80 mesh, preferably 30-60 mesh.  Mesh of 80 has particle size of 177 microns; 30 mesh is 400 micron and 60 mesh is 250 microns.  Thus, the average particles would be encompassed the range claimed. For claim 10, Hatsugai discloses the edible fat includes hydrogenated solid beef tallow and vegetable oils such as extremely hardened palm oil, hydrogenated solid soybean oil and hydrogenated solid cottonseed oil.( see col. 2, col. 3 lines 1-25, col. 4 lines 26-33)  

Miyazaki et al disclose a method for producing instant noodles.  They teach to treat the noodle strands to superheated steam at a temperature of 125-220 degree C.  Miyazaki et al teach that the treatment with superheated steam make the surfaces of the noodle strings soft and the center portions hard; these properties enable the instant noodles to resemble fresh noodles.  The treatment also allows for fast reconstitution even if the noodles are thick and gives better flavor.  ( see col. 3 lines 10-57, col. 4 lines 9-23)
With respect to the new limitation of the melting point temperature, Hatsugai discloses the same type of fat or oil as disclosed in the instant specification; thus, it is obvious the melting point will be within the range claimed.   Furthermore, Hatsugai discloses the powdered oil or fat preferably has a melting points higher than 40 degrees C, more preferably higher than 50 degrees C which falls within the range claimed.  Both Hatsugai et al and Miyazaki et al are directed to processes for making instant noodles having improved properties and reconstitution time.  Hatsugai et al discloses steaming the noodle strands; it would have been obvious to one skilled in the art to use the super-heated steam as taught in Miyazaki et al to further improve the properties of the instant noodles.  One would have been especially motivated to use the super-heated steam taught in Miyazaki when making thicker noodle.  Combining well-known processing steps to obtain the additive effects provided by each processing step would have been readily apparent to one skilled in the art.  Hatsugai in view of Miyazaki discloses the instant noodles of claim 8.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatsugai et al in view of Miyazaki et al as applied to claims 1,5-6,8-10 above, and further in view of  Sakamaki et al ( 7402326).
Hatsugai in view of Miyazaki et al does not disclose the steps of pH adjustment, full sealing and heat sterilization of claim 7.

It would have been obvious to one skilled in the art to subject the noodles to the treatment taught in Sakamaki if a shelf-stable non-dried noodles are desired.  Hatsugai et al teach other noodles besides dried instant noodle can be made.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatsugai in view of Miyazaki et al  as applied to claims 1,5-6 and 8-10  above, and further in view of Nagayama ( 2013/0287921) and Kanayama ( 2013/0115359).
Hatsugai in view of Miyazaki does not disclose the shape as claimed.
Nagayama discloses a process of producing instant dried noodles.  Nagayama discloses powdered fat in the form of a spherical shape is known.  ( see abstract and  paragraph 0055)
Kanayama  discloses a process of preparing dried noodle having porosity.  Powdered oil is used and the shape of the particles includes spherical shape, a rod and scale shape.  ( see abstract and 0032)
Hatsugai discloses adding solid fat.  It would have been obvious to add the solid fat particles of known shapes as shown in Nagayama and Kanayama.
Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. 
In the response, applicant argues the unexpected results shown in the declarations.  All the declarations had been considered and were not persuasive to overcome the 103 rejection.  Additionally, applicant states Hatsugai discloses the thickness of noodle strings in the art is in the range of .8-1.7 mm and that the noodles of the reference can be reconstituted in 1-2 minutes.  Applicant gives a summary of the examples in Hatsugai and Miyazaki.  Applicant argues there is no guidance in Hatsugai and Miyazaki to replace the non-superheated steam used in Hatsugai which is easier to handle and already 
	Applicant further argues Nagayama and Kanayama do not disclose treatment of raw noodle strings with superheated steam.  The references are not relied upon for teaching of treatment with superheated steam.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 23, 2021
/LIEN T TRAN/              Primary Examiner, Art Unit 1793